NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                         MAY 29 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

CURLIN PENNICK, III,                             No. 13-35120

               Plaintiff - Appellant,            D.C. No. 3:11-cv-05971-RBL

  v.
                                                 MEMORANDUM*
JOE WILLIAMSON, Cook, Stafford
Creek Correctional Center,

               Defendant - Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                              Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Washington state prisoner Curlin Pennick, III, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that the

denial of kosher meals for over two days during Passover violated his First


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Amendment rights. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo. Garcia v. County of Merced, 639 F.3d 1206, 1208 (9th Cir. 2011). We

affirm.

      The district court properly granted summary judgment on the basis of

qualified immunity because there was no genuine dispute of material fact as to

whether defendant Williamson reasonably relied on the Passover meals-list which

mistakenly omitted Pennick. See Estate of Ford v. Ramirez-Palmer, 301 F.3d

1043, 1049-50 (9th Cir. 2002) (holding that a prison official may be entitled to

qualified immunity where he has a reasonable, but mistaken, belief about the facts

or about what the law requires in a given situation); see also Hunter v. Bryant, 502

U.S. 224, 229 (1991) (per curiam) (“The qualified immunity standard ‘gives ample

room for mistaken judgments’ by protecting ‘all but the plainly incompetent or

those who knowingly violate the law.’” (citation omitted)).

      Pennick’s motion to supplement the record on appeal, filed on June 10,

2013, is denied.

      AFFIRMED.




                                          2                                   13-35120